DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 08/17/2021 are acknowledged.
Claims 73-98 are pending. 


3. Applicant’s election without traverse of the invention of Group I (claims 73-95) in the reply filed on 08/17/2021 is acknowledged.

Claims 96-98 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Claims 73-95 are presently under consideration.


4. Claim 73 is objected to because of an apparent typographical error in the recitation of “CD4-1BBL” in the penultimate line of the claim, where it appears that “4-1BBL” was intended.



5. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


6. Claims 73-83 and 85-95 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a multimeric polypeptide comprising a CD80 polypeptide of SEQ ID NO: 1 and a 4-1BBL polypeptide of SEQ ID NO: 2-4,
does not reasonably provide enablement for a multimeric polypeptide comprising CD80 and 4-1BBL variant polypeptides having at least 85% identity to the respective sequences (claim 73), 
including a variant 4-1BBL polypeptide having at least 90% identity to SEQ ID NO: 11 (claim 89) and variant CD80 polypeptides having at least 90% identity to SEQ ID NOS: 5, 7 or 9 (claim 90),
in the absence of recitation of any functional properties of the variant polypeptides.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

It is apparent that the CD80 and 4-1BBL variant polypeptides must possess certain specific properties in order for the claimed multimeric polypeptide to have a useful function.  While a person skilled in the art can make CD80 and 4-1BBL variants with at least 85% identity to the recited amino acid sequences, the skilled artisan would not be able to use the resultant multimeric polypeptide unless the variants are able to perform the requisite functions.  Since such functions are not specified by the claims, 

Claims 74-76 and 78 are included in the rejection because, while they recite a specific function for either a CD80 or a 4-1BBL variant, they read on multimeric polypeptides which also comprise either a 4-1BBL or a CD80 variant whose function is not defined.



7. Claims 74-75 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not provide a sufficient enabling description of a variant CD80 polypeptide which binds CD28 with a higher affinity than CTLA4, including wherein the ratio of the binding affinities is at least 1.5:1, or from 2:1 to 10:1.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

It was known in the art before the effective filing date of the claimed invention that the affinity of CD80 for CTLA4 is significantly higher than for CD28 (e.g. Brzostek et 

The specification appears to provide only a single example of a CD80 variant with such binding properties, although the disclosure is rather contradictory.  The K86A variant is variously described as having either a higher or a lower affinity for CD28 relative to CTLA4 ([0072] at p. 19); a higher affinity for CD28 [0073]; or “a biased affinity toward CD28 compared to CTLA4” ([00129] at p. 162).  Beyond this example, the specification does not appear to provide guidance or direction as to the nature of CD80 amino acid sequence alterations which may confer the recited affinity profile.

Those skilled in the art would have reasonably expected to be able to obtain mutant variants of a polypeptide ligand with a reduced affinity for its cognate receptor, even if it entailed extensive experimentation.  In contrast, identifying mutations which increase or decrease the binding affinity of a ligand to one receptor without having the same effect on the binding of the same ligand to a different receptor is not nearly as predictable, and may require the amount of trial-and-error experimentation beyond the realistic capabilities of practitioners skilled in the art.  In view of the unpredictability of the art and the lack of sufficient guidance, direction or working examples in the present disclosure, a skilled artisan would reasonably conclude that such experimentation would be unnecessarily, and improperly, extensive and undue.



8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9. Claims 73, 77-86 and 91-95 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seidel et al. (US 20170058015; cited on IDS; see entire document).

Seidel teaches and claims a multimeric polypeptide comprising a heterodimeric polypeptide comprising: 
a) a first polypeptide comprising, from N- to C-terminus, an epitope and a 2-microglobulin, and 
b) a second polypeptide comprising, from N- to C-terminus, an MHC class I heavy chain and an Ig Fc, 
wherein the multimeric polypeptide comprises two or more immunomodulatory domains such as 4-1BBL and CD80 (e.g. claims 1, 9, 22 and 23), 
thereby anticipating instant claims 73, 80-83 and 85.

Seidel further teaches and claims a composition comprising the multimeric polypeptide (e.g. claim 77), as well as a nucleic acid encoding the first and second polypeptides, an expression vector, a host cell, and a method of producing the multimeric polypeptide (e.g. claims 28, 45, 47, 55), thereby anticipating instant claims 91-95.

Seidel also teaches that immunomodulatory polypeptides B7-1 (CD80) and 4-1BBL include variants comprising amino acid substitutions (e.g. [0358], [0380]), in particular a W88A B7-1 (CD80) mutant, which binds only to CTLA4 [0358], i.e. exhibits reduced binding affinity to CD28.  These teachings anticipate instant claims 77-78.

Claims 79 and 84 are included in the rejection, because a skilled artisan would at once envisage each of the several possible locations of immunomodulatory domains within the two polypeptide chains, including the locations recited in the claims.  Likewise, claim 86 is included, because a skilled artisan would at once envisage each of the two possible arrangements of MHC Class I polypeptides within the heterodimer.


10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


11. Claims 73, 77-86 and 91-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents No. 10927158 (cited on IDS), 10927161 (cited on IDS), 11104712, and 11117945, each in view of Seidel et al. (US 20170058015).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the above Patents in view of Seidel.

Each of the Patents claims or recites a heterodimer of a first polypeptide comprising an epitope and 2-microglobulin, and a second polypeptide comprising immunomodulator IL-2, MHC class I heavy chain and Ig Fc (see e.g. claim 1 of each Patent).

While the Patents do not recite CD80 or 4-1BBL immunomodulatory domains, it would have been obvious to incorporate them into the heterodimer in view of Seidel’s teachings.

As addressed in section 9 above, Seidel teaches a heterodimer of a first polypeptide comprising an epitope and 2-microglobulin and a second polypeptide comprising MHC class I heavy chain and Ig Fc, which further comprises two immunomodulatory domains such as CD80 and 4-1BBL (e.g. claims 1, 9 and 23) and their variants, including a CD80 variant with a reduced affinity for CD28 (e.g. [0358], [0380]), as well as composition comprising and nucleic acids encoding the polypeptide (e.g. claims 28, 45, 47, 55, 77).

Seidel further teaches that a composition comprising the heterodimer can be administered to a subject to selectively increase the activity of T cells specific for a cancer-associated epitope (e.g. claims 63-65), thereby providing motivation and 



12. Claims 73, 80-86 and 91-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 17/001847 (published as US 20210238254), and USSN 17/015282 (published as US 20210047384).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the above applications.

The claims of each application recite a heterodimer of a first polypeptide comprising an epitope and 2-microglobulin, and a second polypeptide comprising an MHC class I heavy chain and Ig Fc, wherein the first and/or the second polypeptide comprises at least one immunomodulatory polypeptide such as 4-1BBL, CD80 or a combination thereof (e.g. claims 97-98 of the ‘847 application, and claims 100-101 of the ‘282 application), thereby anticipating instant claims 73, 80-83 and 85.

Claims 84 and 86 are included in the rejection for the same reasons as addressed in section 9 above.  Claims 91-95 are included, because the polypeptides are produced by expressing them in cells from encoding nucleic acids, which are therefore inherent in the teachings of the polypeptides.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



double patenting as being unpatentable over the claims of copending applications USSN 16/909323 (published as US 20200317747), USSN 16/830831 (published as US 20200325205), and USSN 16/812125 (published as US 20200369745).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the above applications.

The claims of each application recite a heterodimer of a first polypeptide comprising an epitope and 2-microglobulin, and a second polypeptide comprising an MHC class I heavy chain and Ig Fc, wherein the first and/or the second polypeptide comprises at least one immunomodulatory polypeptide such as 4-1BBL, CD80 or a combination thereof, wherein at least one of the one immunomodulatory domains is a variant that exhibits reduced affinity to a cognate co-immunomodulatory polypeptide (e.g. claims 24 and 32 of the ‘323 application; claims 68 and 70-75 of the ‘831 application; and claims 1-7 of the ‘125 application), thereby anticipating the instant claims.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



14. Claims 73-75, 77-87 and 90-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/077420, published as US 20190062400, in view of Seidel et al. (US 20170058015).



The claims of the ‘420 application recite a heterodimer of a first polypeptide comprising an epitope and a first Class I MHC polypeptide, and a second polypeptide comprising a second Class I MHC polypeptide and Ig Fc, wherein the first and/or the second polypeptide comprises at least one immunomodulatory polypeptide, and wherein at least one of the immunomodulatory polypeptides is a variant CD80 with a reduced binding affinity for CD28 and/or CTLA4 (e.g. claim 82), which comprises an amino acid substitution of I67, K86, or D158 (e.g. claim 84).  As one of only 19 possible substitutions at position K86, the K86A substitution would be at once envisaged by a skilled artisan in view of claim 84 of the ‘420 application.  The immunomodulatory domains can be located within the first polypeptide at the C-terminus of the first Class I MHC polypeptide and/or within the second polypeptide at the N-terminus of the second Class I MHC polypeptide (e.g. claim 83).  

While the ‘420 application does not recite a 4-1BBL immunomodulatory domain, it would have been obvious to incorporate it into the recited heterodimer in view of Seidel’s teachings.

As addressed in section 9 above, Seidel teaches a heterodimer of a first polypeptide comprising an epitope and 2-microglobulin and a second polypeptide comprising MHC class I heavy chain and Ig Fc, which further comprises two immunomodulatory domains such as CD80 and 4-1BBL (e.g. claims 1, 9 and 23) and their variants, including a CD80 variant with a reduced affinity for CD28 (e.g. [0358], [0380]), as well as composition comprising and nucleic acids encoding the polypeptide (e.g. claims 28, 45, 47, 55, 77).

Seidel further teaches that a composition comprising the heterodimer can be administered to a subject to selectively increase the activity of T cells specific for a  application.

Claims 74-75 are included in the rejection, because CD80 variant K86A has a higher affinity for CD28 relative to CTLA4 with a ratio of 2:1 to 10:1, as evidenced by instant specification at least at [0073] (p. 19).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



15. Claims 73, 76-86, 88-89 and 91-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/077303, published as US 20190046648, in view of Seidel et al. (US 20170058015).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘303 application in view of Seidel.

The claims of the ‘303 application recite a heterodimer of a first polypeptide comprising an epitope and a first Class I MHC polypeptide, and a second polypeptide comprising a second Class I MHC polypeptide and Ig Fc, wherein the first and/or the second polypeptide comprises at least one immunomodulatory polypeptide, and wherein at least one of the immunomodulatory polypeptides is a variant 4-1BBL with a reduced binding affinity for 4-1BB (e.g. claim 82), which comprises an amino acid substitution of K127 (e.g. claim 84).  The immunomodulatory domains can be located within the first polypeptide at the C-terminus of the first Class I MHC polypeptide and/or 

While the ‘303 application does not recite a CD80 immunomodulatory domain, it would have been obvious to incorporate it into the heterodimer in view of Seidel’s teachings.

As addressed in section 9 above, Seidel teaches a heterodimer of a first polypeptide comprising an epitope and 2-microglobulin and a second polypeptide comprising MHC class I heavy chain and Ig Fc, which further comprises two immunomodulatory domains such as CD80 and 4-1BBL (e.g. claims 1, 9 and 23) and their variants, including a CD80 variant with a reduced affinity for CD28 (e.g. [0358], [0380]), as well as composition comprising and nucleic acids encoding the polypeptide (e.g. claims 28, 45, 47, 55, 77).

Seidel further teaches that a composition comprising the heterodimer can be administered to a subject to selectively increase the activity of T cells specific for a cancer-associated epitope (e.g. claims 63-65), thereby providing motivation and expectation of success to incorporate CD80 into the heterodimer recited in the ‘303 application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



double patenting as being unpatentable over the claims of copending applications 
USSN 16/747988 (published as US 20200148744), 
USSN 17/246005 (published as US 20210284712), 
USSN 17/131104 (published as US 20210107962), 
USSN 16/473576 (published as US 20200140519), and
USSN 16/740752 (published as US 20200377569);
each in view of Seidel et al. (US 20170058015).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the above application in view of Seidel.

The claims of the ‘988 and ‘005 applications recite a heterodimer of a first polypeptide comprising an epitope and 2-microglobulin, and a second polypeptide comprising immunomodulatory polypeptide IL-2, MHC class I heavy chain and Ig Fc (e.g. claims 47 and 55 of the ‘988 application; and claims 37-38 of the ‘005 application).

The claims of the ‘104 application recite a nucleic acid encoding a polypeptide comprising an epitope and 2-microglobulin, and a nucleic acid encoding a polypeptide of SEQ ID NO: 72 (e.g. claim 135), which comprises IL-2, MHC class I heavy chain and Ig Fc (as evidenced by Fig. 25), and a method of producing the two polypeptides in the same cell by expressing the respective nucleic acids (e.g. claims 139, 143 and 147).  A skilled artisan would understand that the two polypeptides expressed in the same cell would form a heterodimer.

The claims of the ‘576 application recite a heterodimer of a first polypeptide comprising an epitope and a first Class I MHC polypeptide, and a second polypeptide comprising a second Class I MHC polypeptide and Ig Fc, wherein the first and/or the second polypeptide comprises at least one immunomodulatory polypeptide, and 

Claim 1 of the ‘752 application recites a heterodimer of a first polypeptide comprising an immunomodulatory domain, an epitope and a first Class I MHC polypeptide, and a second polypeptide comprising a second Class I MHC polypeptide, an Ig Fc, and an immunomodulatory domain.

While the applications do not recite CD80 or 4-1BBL immunomodulatory domains, it would have been obvious to incorporate them into the recited heterodimers in view of Seidel’s teachings.

As addressed in section 9 above, Seidel teaches a heterodimer of a first polypeptide comprising an epitope and 2-microglobulin and a second polypeptide comprising MHC class I heavy chain and Ig Fc, which further comprises two immunomodulatory domains such as CD80 and 4-1BBL (e.g. claims 1, 9 and 23) and their variants, including a CD80 variant with a reduced affinity for CD28 (e.g. [0358], [0380]), as well as composition comprising and nucleic acids encoding the polypeptide (e.g. claims 28, 45, 47, 55, 77).

Seidel further teaches that a composition comprising the heterodimer can be administered to a subject to selectively increase the activity of T cells specific for a cancer-associated epitope (e.g. claims 63-65), thereby providing motivation and expectation of success to incorporate CD80 and 4-1BBL into the heterodimer recited by each of the applications.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



double patenting as being unpatentable over the claims of at least copending applications USSN 17410453, 17381858, 17342501, 17342513, 17326837, 17327171, and 17245999.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of each of the above applications, which contain claims reciting heterodimeric polypeptides comprising an epitope, a first and a second Class I MHC polypeptides, an Ig Fc, and plural immunomodulatory polypeptides including 4-1BBL and CD80.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



18. The examiner has identified numerous copending patent applications filed by Applicant before the Patent Office directed to subject matter similar to or overlapping with the subject matter claimed in the present application.  Because of applicant's prolific patent and application portfolio, the burden is shifted to applicant to identify any additional applications and/or patents containing claims directed to subject matter which is similar to or overlapping with the instantly claimed subject matter.  Applicant is advised that if during prosecution of the present application it is determined that there is conflicting subject matter claimed by additional patent application(s) filed by applicant, a double patenting rejection against such application(s) will not be considered new grounds of rejection. 



19. Conclusion: no claim is allowed.



20. The following references are cited of record as they are deemed to be pertinent to the present invention:

4-1BBL K127A variant is disclosed but not claimed in the following applications, related to each other as continuations: 
USSN		US PG Pub		Status/Patent	Described in
16/489586	20200010528	Abandoned
16/830831	20200325205	Pending		section 13 above
16/922697	20200331982	10927161		section 11 above
17/180064	20210206830	11104712		section 11 above

CD80 K86A variant and 4-1BBL K127A variant are disclosed but not claimed in USSN 16/909323, published as US 20200317747, described in section 13 above.

Commonly assigned USSN 16/789057 (published as US 20200172595) and USSN 16/812166 (published as US 20200407416) contain pending claims reciting heterodimeric proteins based on MHC Class II polypeptides, which neither anticipate not make obvious the claims of the present application.



21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644